IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45448

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 435
                                               )
       Plaintiff-Respondent,                   )   Filed: April 24, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
WILLIAM WESLEY STEBELTON,                      )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       William Wesley Stebelton pled guilty to felony fleeing or attempting to elude a peace
officer, Idaho Code § 49-1404(1)(2)(b)(c), with an enhancement for inflicting great bodily
injury, I.C. § 19-2520B, and unlawful possession of a firearm, I.C. § 18-3316. In exchange for
his guilty plea, additional charges were dismissed. The district court imposed concurrent unified
sentences of twenty-five years, with a minimum period of confinement of two years, for felony
eluding with an enhancement for inflicting great bodily injury and five years, with a minimum
period of confinement of two years, for unlawful possession of a firearm. Stebelton filed an



                                               1
Idaho Criminal Rule 35 motion for reduction of sentence, which the district court denied.
Stebelton appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Stebelton’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Stebelton’s
Rule 35 motion is affirmed.




                                               2